DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, claims 1-5 and 14-16 in the reply filed on 11/18/2022 is acknowledged.
Claims 6-13 and 17-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 and 14-15 recite the limitation "the splits are spaced between 5 hydraulic dimeters and 10 hydraulic diameters" in claims 4 and 14 and “the splits are spaced apart along the air flow channel by at least 5 hydraulic diameters” in claims 5 and 15.  There is insufficient antecedent basis for this limitation in the claim because it is unclear what hydraulic diameters is referring to. Is hydraulic diameters referring to the diameter of the flow channel or some other diameter? It is also unclear if the splits are spaced apart in a horizontal direction or vertical direction or some other direction since the claims only state the splits are spaced apart along the air flow channel which is unclear as to what along means.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronacher (US Publication No.: 2018/0299210).
With respect to claim 1, Ronacher discloses an air cooled condenser fin (Figs. 4-5, fin 3 and 103) comprising: flow channel walls defining an air flow channel (Figs. 4-5 airflow between fin walls in direction D3): wherein the flow channel walls include planar sections separated by intermittent flow interruptions which are spaced apart along the air flow channel (Figs. 4-5, planar walls are separated by interruptions in the middle part of the fins); wherein the intermittent flow interruptions are defined by the flow channel walls (Figs. 4-5, flow channel walls are offset in the middle to make intermittent flow interruptions).
With respect to claim 2, Ronacher discloses the air cooled condenser fin of claim 1 as discussed above. Ronacher also discloses wherein the intermittent flow interruptions comprise splits formed by a staggered arrangement in which the planar sections of the flow channel walls before and after each split are staggered (Figs. 4-5, middle part of the fin splits and is staggered along D1).
With respect to claim 3, Ronacher discloses the air cooled condenser fin of claim 2 as discussed above. Ronacher also discloses wherein the staggering of the flow channel walls after each split is about one-half of a width of the air flow channel (Para 0100 and Figs. 4-5, middle portion is offset about one-half of a width of the channel).
With respect to claims 4 and 14, Ronacher discloses the air cooled condenser fin of claims 1 and 2 as discussed above. Ronacher also discloses as best understood wherein the splits are spaced between 5 hydraulic diameters and 10 hydraulic diameters apart along the air flow channel (Figs. 4-5, as best understood, there are 6 different splits pictured between each flow channel shown in the figure below).

    PNG
    media_image1.png
    511
    382
    media_image1.png
    Greyscale

With respect to claims 5 and 15, Ronacher discloses the air cooled condenser fin of claims 1 and 2 as discussed above. Ronacher also discloses as best understood wherein the splits are spaced apart along the air flow channel by at least 5 hydraulic diameters (See figure above. As best understood, 6 hydraulic diameters space the splits in the D1 direction).
With respect to claim 16, Ronacher discloses an air cooled condenser (Para 0066, heat exchanger with air) comprising a plurality of air cooled condenser fins as set forth in claim 1 (see claim 1 above) wherein the air flow channels of the air cooled condenser fins are arranged in parallel (Figs. 4-5, channels are parallel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763